[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS
                     FOR THE ELEVENTH CIRCUIT             FILED
                    _____________________________U.S. COURT OF APPEALS
                                                  ELEVENTH CIRCUIT
                                                    APRIL 20, 2005
                            No. 04-11010
                    _____________________________ THOMAS K. KAHN
                                                       CLERK

                    D. C. Docket No. 03-00147-CR-S-M


UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

     versus

JOHN DAVID FLOYD,
                                               Defendant-Appellant.



              _________________________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
              _________________________________________

                            (April 20, 2005)


Before EDMONDSON, Chief Judge, DUBINA and HULL, Circuit Judges.
PER CURIAM:



                                  BACKGROUND



      John Floyd was charged with five counts of witness tampering in violation

of 18 U.S.C. § 1512(b)(1). He was acquitted of Count 1, but a jury found him

guilty of the other charges. The Court entered a judgment consistent with the jury

verdict. Floyd now appeals on various grounds.



                                    DISCUSSION



      Floyd raises the following issues on appeal: (1) whether the Government

failed to present sufficient evidence to support his conviction; (2) whether the

district court erred in its instructions to the jury on the elements of the offense, the

safe harbor defense, and the meaning of “corruptly persuades” under 18 U.S.C. §

1512(b); (3) whether the district court erred in denying his motion in limine



                                           2
requesting the redaction of portions of his taped conversations referring to race;

(4) whether the district court erred in denying his motion for a new trial on

grounds the Government’s delayed disclosure of information pertaining to a

witness violated Giglio v. United States, 92 S.Ct. 763 (1972); (5) whether he is

entitled to a new trial because of cumulative error; and (6) whether the district

court erred in applying the abuse of trust enhancement.

      After a review of the record and consideration of Floyd’s arguments, we

conclude that no reversible error has been presented and affirm the district court’s

judgment.



      AFFIRMED.




                                          3